Citation Nr: 0410693	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  01-09 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from October 1957 to August 
1959.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted an increase in disability 
evaluation from 30 percent to 50 percent for generalized anxiety 
disorder.  The veteran appealed that decision, requesting that an 
even higher evaluation be assigned.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part. 


REMAND

A review of the record shows that the veteran requested an 
increase in his disability evaluation for a generalized anxiety 
disorder in April 1999.  He related that he participated in 
treatment on a regular basis at the VA outpatient clinic in 
Oakland Park.  The record also reflects that the veteran 
participated in treatment from October 1999 to December 1999 at 
the Center for Psychology and Behavioral Medicine and that he 
required inpatient treatment in a private institution and at the 
VA in February 2000.

The RO obtained VA treatment records and sought to obtain 
treatment records from various private institutions.  Records of 
the private hospitalization in February 2000 were obtained, but 
other providers have been unresponsive.  In September 2003, a 
letter was received from The North Star Centre stating that the 
Center for Psychology and Behavioral Medicine no longer existed 
but treatment records could still be obtained with the proper 
release.  The letter stated that the release form received from VA 
was not signed by the veteran.  Unfortunately, there is no 
evidence of the RO making any additional attempts to obtain the 
treatment records from The North Star Centre and it is unclear if 
requests for records from identified physicians were revisited by 
the RO.  As such, this matter must be remanded in order for the RO 
to obtain all identified treatment records.

The record also reflects that the veteran requested a personal 
hearing before a Decision Review Officer in October 2001.  He was 
advised that he would be scheduled for a VA examination and in 
December 2002, the veteran requested that his personal hearing be 
canceled pending the scheduling of his VA examination.  There is 
no indication in the record that the veteran was ever asked if he 
desired to reschedule the hearing after he underwent VA 
examination in January 2003.  Accordingly, upon remand, the RO 
should seek to determine whether or not the veteran would like to 
have a personal hearing scheduled as originally requested.

Finally, the Board notes that where entitlement to compensation 
has been established and an increase in the disability rating is 
at issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
following receipt of all additional treatment records, the RO 
should schedule the veteran for a VA examination to determine the 
level of severity of his psychiatric disorder.  The examiner 
should review all treatment records and render an opinion as to 
the veteran's level of functional impairment.

Therefore, this matter is REMANDED for the following action:

1.  The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth by the VCAA, 
specifically including all provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); and the holdings in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
The claims file must include documentation that the RO has 
complied with the VA's redefined duties to notify and assist a 
claimant as set forth in the VCAA and relevant case law as 
specifically affecting the issue on appeal.
 
2.  The RO should contact the veteran and determine if he desires 
a personal hearing before a Decision Review Officer as originally 
requested in October 2001.

3.  The RO should obtain all treatment records from the VA 
outpatient clinic in Oakland Park and identified private sources, 
including the records in the possession of The North Star Centre.  
All records obtained must be associated with the veteran's claims 
folder.  If these records cannot be obtained and there is no 
affirmative evidence that they do not exist, inform the veteran of 
the records that the RO was unable to obtain, including what 
efforts were made to obtain them.  Also inform the veteran that 
adjudication of the claim will be continued without these records 
unless he is able to submit them.  Allow an appropriate period of 
time within which to respond.  Furthermore, the veteran should be 
specifically informed as to what portion of evidence he is 
required/expected to submit, and which portion of the evidence the 
VA would attempt to obtain in order to assist the veteran in 
substantiating his claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Upon receipt of all identified treatment records, the RO 
should schedule the veteran for an examination and have the 
examiner review the veteran's claims folder.  The examiner should 
render all appropriate diagnoses and indicate what level of 
functional loss the veteran may experience as a result of each 
diagnosis.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

5.  When the development requested has been completed, the RO 
should readjudicate the claim on the basis of the entire record, 
including any additional evidence obtained.  If the claim is not 
granted, the veteran and his representative should be furnished a 
Supplemental Statement of the Case and afforded a reasonable 
opportunity to respond before the record is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The veteran 
need take no action until so informed.  The purpose of this REMAND 
is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2003) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The veteran is free to submit any additional evidence he desires 
to have considered in connection with the current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

 
	                  
_________________________________________________
	C. TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





